Title: To Thomas Jefferson from Stephen Moylan, 19 September 1793
From: Moylan, Stephen
To: Jefferson, Thomas



Sir
West Chester Sepr. 19th 1793
 
I this day received your Letter of the 13th. inclosed in one from Mr. Bankson of the 17th. instant. To the Later I returned an Answer which was my Non Acceptance of the Kind Offer made me thoro You by the President to fill the Office of Marshal for this District vacant by the Resignation of Colonel Biddle. After makeing my most respectfull and grateful Acknowledgements to the President for his wish to Serve me and to you Sir for the very polite manner of communicating his intention, I must confess that nothing but the narrowness of my Circumstances makes me decline accepting this honorable Office. I had but little time to gain information respecting its income, if I thought the emoluments of it were at present Such, that with a rigid Oeconomey I coud mentain my familly I most certainly woud accept of it, but from the little information I can procure the income does not exceed 400 dollars ⅌ annum. I hold an Office under the state which brings me about that Sum, which with the produce of a Small farm enables me to rub
 
thoro Life in this Country with decency, it woud not do in the City. Pardon me sir for troubling you with my privat affairs the Subject necessarily led to it. Be So good as to Lay this before the President, who has not a more sincere freind than the writer of it, and believe me with great respect and perfect esteem Sir Your obedient and Very humble Servant

Stephen Moylan

